                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 17-20904-CR-UNGARO/O'SULLIVAN


UNITED STATES OF AMERICA,

             Plaintiff,
v.

DANNY ANGEL RODRIGUEZ,

             Defendant.
- - - - - - - - - -I
                                        ORDER

      THIS MATTER is before the Court on the Motion to Compel[] Government to

Release Exculpatory Evidence, That They've Admitted to Possessing (DE# 356, 5/8/19)

and the Motion for Hearing on Discovery Violations: Pro Se Defendant is Unjust Caught

In - (Endless Finger-Pointing) Between Defense Counsel and Government (DE# 365,

5/14/19).

      The instant motions were filed by the defendant pro se. Pro se filings are liberally

construed. Winthrop-Red in v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014).

                                    BACKGROUND
       On May 8, 2019, the defendant filed a Motion to Compel[] Government to

Release Exculpatory Evidence, That They've;i Admitted to Possessing (DE# 356,

5/8/19). The government filed its response on May 10, 2019. See Government's

Response to Defendant's Motion to Compel Government to Release Exculpatory

Evidence that They've Admitted to Possessing [D.E. 356] (DE# 364, 5/10/19). No reply

was filed. However, the defendant filed a motion on 'May 14, 2019, which addressed the

government's response. See Motion for Hearing on Discovery Violations: Pro Se
Defendant is Unjust Caught In - (Endless Finger-Pointing) Between Defense Couns,el

and Government (DE# 365, 5/14/19). The undersigned will treat the Motion (DE# 365)

as both its own motion and a reply in support of the defendant's Motion (DE# 356).

         On May 14, 2019, the defendant filed a Motion for Hearing on Discovery

Violations: Pro Se Defendant is Unjust Caught In - (Endless Finger-Pointing) Between

Defense Counsel and Government (DE# 365, 5/14/19). On May 21, 2019, the

defendant filed a supplement. See Re: Supplement to DE 365, Reply to Government's

Response to Pro[ S]e Motion to Compel Gov. to Release Exculpatory Evidence[ ] and

Motion for Leave (DE# 378, 5/22/19). The government filed its response on May 21,

2019. See Government's Response to Defendant's Pro-Se Motion for Hearing on

Discovery Violations [D.E. 365] (DE# 376, 5/21/19). The defendant filed a reply on May

23, 2019. See Defendant[']s Reply to Government[']s Response [DE 376]; Re: Hearing

on Discovery Violation [DE# 365] (DE# 388, 5/23/19).

                                        ANALYSIS

1.       Motion to Compel[] Government to Release Exculpatory Evidence, That
         They've Admitted to Possessing (DE# 356, 5/8/19)          ·

         The defendant seeks to compel all documentary evidence and video surveillance

obtained by the government from the Ives Diary Self Storage facility. Motion (qE# 356

at 2).

         The defendant learned that the government had "obtained all documentary

evidence and video surveillance available" of the storage unit 1 from a February 7, 2018


         1
         In the instant case, the parties have used the term "storage unit" and
"warehouse'~interchangeably.    To add to the confusion, there is also another facility,
referred to as a "warehouse," which was used by co-conspirator Roy Kahn. The
                                                 2
email sent by AUSA Maxwell to the defendant's then-counsel Marc Seitles. See Motion

(DE# 356 at 1) (referencing Email Dated 2/7/2018 (DE# 301 at 13, 4/2/19)). The

defendant states that he learned from a private investigator that the facility where the

storage unit was located kept "a comput[e]rize[d] log of every time the storage unit was

accessed" (hereinafter "activity log") and that the activity log was provid~d to the

government on February 7, 2018.    & at 1. The defendant further states that the
government has never made the activity log available to the defendant.     & The
defendant notes that in multiple hearings, the government falsely represented that the

defendant visited the storage unit on September 26, 2017 and that the undersigned

relied on the government's representation of the defendant's September 26, 2017 visit

to the storage unit in the undersigned's Report and Recommendations on the

defendant's motion to suppress and the defendant's objections to the PSI.     & at 1 n.1.
       In its response, the government asserts that it "provided the [activity] log and the

rental documents for the storage unit [to Ana Davide] as early as July 30, 2018" and

possibly even before that date. 2 Response (DE# 364 at 1). Attached to the

government's motion are exhibits of the documents the government states it provided to

the defendant's now stand-by counsel, Ms. Davide, on July 30, 2018, including the



defendant helped Mr. Kahn by clearing out that warehouse and "turning it in" around
July 2017, approximately two or three months before the Title Ill intercepted telephone
calls.
        2
          The government maintains that on multiple occasions, Ms. Davide requested
documents from the government that the government had already produced to her and
that, as courtesy, the government would again provide the requested documents.
Government's Response (DE# 364 at 2 n.2). The government believes that the activity
log and rental documents for the storage unit were "initially provided prior to July 30,
2018, but [the government was] still reviewing the initial discovery response and email
archives." & at 1 n.1.
                                                 3
activity log sought by the defendant.

       Although the defendant did not file a reply, the defendant did file a motion on May

14, 2019 which addressed the government's response. See Motion for Hearing on

Discovery Violations: Pro Se Defendant is Unjust Caught In - (Endless Finger-Pointing)

Between Defense Counsel and Government (DE# 365, 5/14/19). The Court will treat

this Motion (DE# 365) as both its own motion and a reply in support of the defendant's

Motion (DE# 356).

       The defendant notes that Exhibit C to the Government's Response (DE# 364)

(the activity log) "provide[s], in part, the [e]xculpatory evidence Defendant sought."

Defendant's Motion (DE# 365 at 1). Specifically, the defendant notes that the activity log

(Exhibit C) "debunks the Government['s] narrative through critical proceedings i.e. [the

suppression hearing and the hearing on the defendant's objections to the PSI]" that "the

Defendant was on his way to the Said Storage Unit to make or pick up 10 sheets [of

paper] on 9/26/2017" because the activity log shows that no one accessed the storage

unit on that date.   kl The defendant also states that the governmentwithheld this
evidence (the activity log) until July 30, 2018, "several days after the Suppression

Hearing."   &
       The defendant seeks to compel all documentary evidence and video surveillance

obtained by the government from the Ives Diary Self Storage facility. Motion (DE# 356

at 2). In another filing the government states that there is no video surveillance of the

storage unit and the February 7, 2018 email stating otherwise is inaccurate. See

Government's Response (DE# 376 at 1). As to the documentary evidence, the

government states that it provided this evidence to Ms. Davide on July 30, 2018, and

                                                 4
possibly before that date.

       The video survei'llance does not exist. The defendant has now received the

documentary evidence he sought to compel. The defendant's Motion (DE# 356) is

DENIED as moot. 3 The Court will address below the defendant's argument that the

acti~ity   log "debunks" the government's narrative that the defendant went to the storage

unit on September 26, 2017.

2.     Motion for Hearing on Discovery Violations: Pro Se Defendant is Unjust
       Caught In - (Endless Finger-Pointing) Between Defense Counsel and
       Government (DE# 365, 5/14/19)
                                    I


       The defendant seeks to obtain the video surveillance of the storage unit, which

the government stated was in its possession in the February 7, 2018 emai1 4 sent by

AUSA Maxwell to the defendant's then-counsel Marc Seitles. Motion (DE# 365 at 2).

The defendant     se~ks   an evidentiary hearing to address the government's alleged

discovery violations concerning the surveillance video and the February 7, 2018 email.



       3
        The Court notes that the defendant has issued a Rule 17(c) subpoena duces
tecum to Ives Dairy Self Storage. See Order Granting Motion for Rule 17(c) Subpoena
Duces Tecum (DE# 383 at 1, 5/22/19). Thus, the defendant will also receive this
evidence directly from that entity when it responds to the subpoena.

       4   The defendant also states that he and Ms. Davide did not learn of "the
February 7, 2018 email communication between Mrs[.] Maxwell and Mr[.] Seitles" until
"afte,r the December 12, 2018 Evidentiary Hearings." Defendant's Reply (DE# 388 at 2).
This statement cannot be true because the government filed a copy of the February 7,
2018 email (DE# 99-1) on July 26, 2018 as an exhibit to its response in opposition to ·
the defendant's motion to suppress. This email was also admitted into evidence as
Defenda_nt's Exhibit 2 at the July 27, 2018 suppression hearing. See Defendant's Exhibit
List (DE# 105 at 5-7, 7/30/18). The defendant even acknowledges in his reply that the
government discussed the February 7, 2018 email at the suppression hearing. See
Defendant's Reply (DE# 388 at 1 n.1 ). Thus, the defendant and Ms. Davide could not
have learned of the February 7, 2018 email for the first time "after December 12, 2018
Evidentiary Hearings." Defendant's Reply (DE# 388 at 2.)

                                                  5
Motion (DE# 365 at 1). The defendant also seeks to re-open the suppression hearing

and the evidentiary hearing on the defendant's objections to the PSI based on the

activity log, the Bureau of Prisons ("BOP") telephone records and the BOP visitation log.

See Supplement (DE# 378 at 2) (stating that the defendant moves for leave to        app~al

the order denying the motion to suppress); Reply (DE# 388 at 3) (stating that Agent
   ,_


Giroux lied at the suppression hearing and at the evidentiary hearing on the defendant's

objections to the PSI);   &   at 4 (asking the court for a new suppression hearing or that

the defendant's motion to suppress be granted). In a 'supplement, the defendant argues

that the government would not have been able to obtain a search warrant because it

would have been based on a lie tying the defendant to the storage unit. See

Supplement (DE# 378atJ1 ).

         The Court will address these arguments in turn.

         a.     Video Surveillance and Request for Evidentiary Hearing on the
                Government's Alleged Discovery Violations

         As previously noted, the government states that the video surveillance of the

storage unit referenced in Ms. Maxwell's February 7., 2018 email to Mr. Seitles does not

exist. See Government's Response (DE# 376 at 1). The government explains that

AUSA Maxwell "was mistaken about the agents having obtained a video and this

misunderstanding was discussed with the Defendant's attorney Frank Quintero shortly

after the email was sent."    &   at 2. Additionally, the government states that "on more

than one occasion, [Ms. Maxwell] informed Ana Davide, counsel for the Defendant, that

a video from the storage unit did not exist."   &   The government further states that Mr.

Quintero and Ms. Davide are willing to testify or provide an affidavit supporting these

facts.   !!t The government also states that the defendant is aware!, through   his use of a
                                                    6
     private investigator, that video surveillance of the storage unit does not exist.    kl
            The defendant does not dispute that the government told Ms. Davide that the

     video surveillance did not exist. See Defendant's Reply (DE# 388 at 2) (stating "[t]he

     Government touts that she told defense counsel Ana Davide on several occasions that

     the surveillance video did not exist. N[o] affidavit is necessary for that fact, I will also

     attest to that."). However, the defendant takes issue with the government's late

     disclosure of this information to Ms. Davide, "within the last 3-4 months (2019)." kl

            In his reply, the defendant seeks to compel the government to provide any

     written communications wherein AUSA Maxwell advised former counsel Frank Quintero

     that the government did not have video surveillance of the storage unit. See

     Defendant's Reply (DE# 388 at 1). The defendant notes that the government initially

     made this inaccurate representation in the February 7, 2018 email to Mr. Seitles, but

     sought to correct this mistake by communicating, not with Mr. Seitles, but with Mr.

     Quintero.   kl The defendant further notes that AUSA Maxwell discussed the February 7,
     2018 email containing the inaccurate representation about the video surveillance at the

     suppression hearing without advising the Court that it was not true.      &   at 1 n.1.

-,          The defendant is not entitled to the relief requested. The government stated that

     the representation made in the February 7, 2019 email about video surveillance was a

     mistake. The government did not obtain video surveillance of the storage unit. The
                                                                           I




     Court will not compel the government to produce video surveillance which it does not

     have in its possession and which likely does not exist. Additionally, on May 22, 2019,

     this Court granted the defendant's motion for a Rule 17(c) subpoena duces tecum to the

     "Ives Dairy Self Storage to produce all documents, including videos and electronic or
                     (




                                                        7
physical key or access logs." Order Granting Motion for Rule 17(c) Subpoena Duces

Tecum (DE# 383 at 1, 5/22/19) (emphasis added). Thus, any video surveillance, if it

exists, will be provided to the defendant in response to his subpoena duces tecum. No

further Order from this Court is necessary.

       The Court will also not compel the government to produce communications it had

with Mr. Quintero and will not hold an evidentiary hearing on the government's alleged

discovery violation. The Court sees no purpose in requiring the government to produce

these communications or holding a hearing on when the government advised the

defendant's counsel that it did not have any video surveillance. To the extent that any

video surveillance exists, the defendant will receive it in response to his subpoena

duces tecum to Ives Dairy Self Storage.

       b.     The Defendant's Request to Re-open the Suppression Hearing and
              the Evidentiary Hearing on the Defendant's PSI Objections

       The defendant also seeks to re-open the suppression hearing and the hearing on

the defendant's objections to the PSI based on what he believes is new evidence - the

activity log, the BOP telephone records and BOP visitation log. For the reasons

discussed below, the defendant is not entitled to the relief requested.

              i.     Activity Log

       The defendant seeks to re-open the suppression hearing and the evidentiary

hearing on the defendant's objections to the PSI based on the activity log which shows

that no one accessed the storage unit on September 26, 2017.

       In essence, the defendant's Motion (DE# 365) is a motion for reconsideration.

"[R]econsid~ration ·of   a previous order is an extraordinary remedy to be employed

sparingly." Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370
                                                 8
(S.D. Fla. 2002) (citing Mannings v. Sch. Bd. of Hillsborough Cnty., 149 F.R.D. 235, 235

(M.D. Fla. 1993)). "There are three major grounds which justify reconsideration: (1) an
            '
intervening change in the controlling law; (2) the availability of new evidence; and (3)

the need to correct clear error or prevent manifest injustice:" kl at 1369 (citing Offices

Togolais Des Phosphates v. Mulberry Phosphates, Inc., 62 F. Supp. 2d 1316, 1331
                                                      )                  I

(M.D. Fla. 1999); see also United States v. Edler, No. 13-60168-CR, 2013 WL 4543695,

at *1 (S.D. Fla. 2013) (applying reconsideration factors set forth in Burger King, 181 F.

Supp. at 1370 to a motion for reconsideration/rehearing of a pretrial detention order).

None of these grounds are met here. The activity log does not contradict Special Agent

Giroux's testimony for the reasons discussed below. Additionally, the activity log is not

"new evidence" because it was available to the defendant at the time of the July 27,

2018 suppression hearing and the December 11 and 12, 2018 evidentiary hearing

through the issuance of a subpoena. In fact, the defendant has recently subpoenaed

records from Ives Diary Storage which include the activity log. See Order Granting

Motion for Rule 17(c) Subpoena Duces Tecum (DE# 383 at 1, 5/22/19).

       "Ordinarily, when a motion to suppress is denied before trial, the legal basis of

this denial becomes the law of the case for purposes of the trial, subject to appellate

review, and the defendant may not relitigate the suppression issue at trial." United

States v. Montas, 421 F.2d 215, 220 (5th Cir. 1970). 5 However, "[i]f new facts come to

light at trial, the trial judge in the exercise of his discretion may consider anew the



       5The Eleventh Circuit in Bonner v. City of Prichard, 661 F. 2d 1206, 1207 (11th
Cir. 1981) (en bane), adopted as precedent decisions of the former Fifth Circuit
rendered prior to October 1, 1981.

                                                  9
suppression issue."
             .
                      kl The activity log relied   on by the defendant either does not
                                                                  \



contradict Special Agent Giroux's testimony or was otherwise available to the defendant

at the time of suppression hearing and the evidentiary hearing on the defendant's

objections to the PSI. Additionally, the activity log would not have affected the outcome
                                                                                     I



of these proceedings. 'See United States v. Muhammad, 340 F. App'x 548, 550 (11th

Cir. 2009) (affirming district court's denial of renewed motion to suppress where new

evidence "did not differ from the suppression-hearing evidence and would not have led

to a different outcome on the motion to suppress.").

       The defendant argues that the activity log "debunks" the government's narrative

tying the defendant to the storage unit. Supplement (DE# 378 at 1). In a related

argument, the defendant also insists that the activity log "debunks" the government's

narrative at the suppression hearing "that there was not two separate structures"

because "there was no production going-on at THAT warehouse." Defendant's Reply

(DE# 388 at 3). 6 The defendant appears to be arguing that because in the September

26, 2017 wire-tapped telephone call (Call# 1802), the defendant stated that he was

going to the warehouse to pick up approximately ten sheets of paper and because the


       6  The defendant also claims that FBI agents knew that when the defendant
discussed the warehouse in the Title Ill telephone calls, the defendant was referring to
the original warehouse used by co-conspirator Roy Kahn. See Supplement (DE# 378 at
2). The problem with this argument is that at the time of the Title Ill telephone calls,
approximately September 12, 2017 through October 12, 2017, the defendant had
already assisted Mr. Kahn by clearing out the contents of Mr. Kahn's warehouse and
renting the storage unit/warehouse at Ives Dairy Self Storage. See Report and
Recommendation (DE# 261at18, 22, 1/30/19). Thus, it makes no sense that the
defendant would have been discussing the original warehouse (which was vacated and
"turned in" in approximately July 2017), id., in the intercepted telephone calls where the
defendant talks about visiting the warehouse/storage unit. This argument is simply not
credible.

                                                   10
activity log shows that no one accessed the storage unit on September 26, 2017, the

activity log "debunks" the government's theory that there was only one storage

unit/warehouse at the time of the Title Ill intercepted telephone calls.    & The defendant
also notes that "the T-3 calls specifically outlined a warehouse in Hollywood" and that

the storage unit at Ives Dairy Self Storage was located in Miami.   &
       At the suppression hearing and at the evidentiary hearing on the defendant's

objections to the PSI, the government presented evidence through the testimony of

Special Agent Giroux that the defendant was heard on Title Ill telephone calls

discussing the storage unit on at least six occasions. In one of the telephone calls dated

September 26, 2017 (Call# 1802), the defendant stated that he would be going to the

warehouse to pick up ten pages for a co-conspirator. The activity log shows that no one

accessed the storage unit on September 26, 2017. However, the government and
                                                                        I



Special Agent Giroux did not seek to establish that the defendant visited the storage

unit on a particular day. The activity log does not refute Special Agent Giroux testimony

that the defendant discussed the storage unit on September 26, 2017 and on five other

occasions during the Title Ill wiretap. In United States v. Simms, the Eleventh Circuit

affirmed a district court's denial of a defendant's motion to re-open a suppression

hearing where the new evidence the defendant sought to introduce was consistent with

the evidence presented at the suppression hearing. 385 F.3d 1347, 1356 (11th Cir.

2004). Similarly here, the activity log is not "new evidence" and does not contradict

Special Agent Giroux's testimony.

      The defendant is also not entitled to re-open the July 27, 2018 suppression

hearing and the December 11 and 12, 2018 evidentiary hearing based on the

                                                11
 government's alleged late production or non-production of the activity log. In a

 supplement, the defendant states that on May 17, 2019, he and Ms. Davide discussed

 Exhibit C (which includes the activity log). See Supplement (DE# 378 at 1). According to .

 the defendant, Ms. Davide never received a copy of Exhibit C and she is willing to testify

 or provide an affidavit attesting to this fact.   ~   at 1. The defendant further argues that

 even assuming Ms. Davide had received the activity log on July 30, 2018, as the

 government asserts, "the Government by then had already committed a fraud upon this

 Court" by presenting a false narrative to the Court that the Title Ill telephone calls "tied

 the Defendant to the Ives Dairy Self Storage      Unit."~

        Assuming the government never provided the activity log to Ms. Davide, the

 defendant has not shown why he could not have subpoenaed the activity log directly

 from Ives Dairy Self Storage prior to the suppression hearing. As previously noted, the

 defendant recently issued a subpoena to Ives Dairy Self Storage. See Order Granting

 Motion for Rule 17(c) Subpoena Duces Tecum (DE# 383 at 1, 5/22/19). Alternatively,

 assuming the government provided the activity log to Ms. Davide on July 30, 2018, the

 defendant could have brought the activity log to the Court's attention in his objections to

, the Sealed Report and Recommendation (DE# 115), which was not issued until August

 2, 2018. Additionally, the defendant could have introduced the activity log at the

 evidentiary hearing on the defendant's objections to the PSi which did not occur until

 December 11 and 12,· 2018. The defendant did not do so because the activity log does

 not exonerate the defendant. It merely shows that no one visited the storage unit on a

 date the defendant said he would go to the warehouse to pick up approximately ten

 sheets of paper for a co-conspirator.

                                                       12
                                                    \




        The activity log does not refute Special Agent Giroux's testimony that the

 defendant discussed the storage unit in the Title Ill telephone calls on approximately six

 occasions. See Report and Recommendation (DE# 261 at 25, 1/30/19). The activity log

 also does not refute co-defendant Lucia Mendez' statements to Special Agent Giroux

 during her debriefing wherein she stated that she had been to the storage unit three

 times, each time with the defendant. J.!t In sum, the activity log would not have

 affected the outcome of the proceedings.

               ii.    BOP Telephone Records and Visitation Log

        The defendant also seeks to re-open the suppression hearing based on the

 defendant's belief that the BOP telephone records and visitation log prove that the

 defendant's former counsel, Marc Seitles, lied to the Court. The defendant asserts that

· Mr. Seitles testified at the suppression hearing that he visited the defendant at the

 Federal Detention Center ("FDC") on February 7, 2018 7 to obtain the defendant's

 consent for the government to search the storage unit. See Supplement (DE# 378 at 2).

According to the defendant, the BOP telephone records and visitation log show that Mr.

 Seitles did not visit the defendant or speak to the defendant by telephone on February

7, 2018.J.!t

        The Court has reviewed the BOP telephqne records which were filed by the



                                                                       '
        7
         The defendant focuses on the February 7, 2018 date. However, at the
suppression hearing, Mr. Seitles testified that he learned that the government knew of
the existence of the storage unit and the storage unit's location from an email dated
February 6, 2018 and sent at 11 :05 AM. See Suppression Hearing Transcript (DE# 158
at 16, 8/15/18). A copy of that email was admitted at the suppression hearing as
Government's Exhibit 1. On direct examination, Mr. Seitles testified that he went to see
the defendant that day. J.!t at 20. On cross-examination, Mr. Seitles testifies that he
went to see the defendant the following day. J.!t at 51.
                                                13
defendant in support of another motion. See Defendant's Exhibit A (DE# 385-1,

5/23/19). The telephone records show the defendant received two telephone calls on

February 6, 2018 (the day Mr. Seitles learned the government knew about the storage

unit and had the location) and one telephone call on February 7, 2018.     kl at 3. The
Court notes that the telephone records do not contain information on the identity of the

other caller.   kl In other words,   the telephone records do not indicate who the defendant

spoke to on those days. Thus, it is unclear why the defendant asserts that the telephone

records prove he did not speak to Mr. Seitles during that relevant timeframe.

       The defendant also argues that the BOP visitation log proves Mr. Seitles never

visited the defendant on February 7, 2018. The defendant filed what appears to be the

BOP visitation log for February 7, 2018 as part of an unrelated motion. See Defendant,

Danny Angel Rodriguez' Notice of Filing Additional Exhibit in Support of Motion for

Reconsideration of Bond (DE# 296 at 5-6, 3/28/19). This document appears to show

that the defendant did not receive any visitors on February 7, 2018. However, the

defendant did not file the BOP visitation log for February 6, 2018. Mr. Seitles learned

that the government knew about the storage unit on February 6, 2018 and could have

visited the defendant on that day instead.

       Mr. Seitles' testimony at the suppression hearing is unclear as to which day he

visited the defendant. On direct examination, Mr. Seitles appears to state that he visited

the defendant on February 6, 2018:

       Q         You're familiar with this e-mail exchange?

       A         I am.

       Q      Okay. So what prompted your initial e-mail to the government
       stating the information regarding the proffer and what your client was
                                                   14
        willing to talk to the government about?
                                               \


        A      I stated it earlier, but it was the first e-mail that you sent on
        February 6th, 2018, at 11:05 a.m., and thatwas that he located and
        secured Danny Rodriguez's warehouse where he's doing much of his
        work. Can we get your client to consent to enter and search or shall I go
        the search warrant route?

               I responded to you in that e-mail that I'm certain he will consent,
        but let me go speak to him today, which I did.

               I spoke to him, and not only did --
                                       1
        Q     Do you have that e-mail? Because when I did an archive search, I
        was not able to find it.

        A      I do.

Suppression Hearing Transcript (DE# 158 at 20, 8/15/18) (emphasis added). However,

on cross-examination, Mr. Seitles stated that he visited the defendant on February 7,
                           I


2018:

        Q     Mr. Seitles, I'm going to move on briefly to the issue of consent that
        you gave with respect to the search on February 7th.

        Now, you stated in your direct testimony to Ms. Maxwell that there was an
        e-mail -- that you had exchanged e-mails on February 6th where she had
        asked if you would consent to a search.

        A      Correct. She sent us an e-mail indicating that they had located the
        warehouse, and should they go the search warrant route or the consent
        route.

              And I wrote back in an immediate e-mail, I'm sure he's going to
        consent. Let me go talk to him.

               That was on a Tuesday. And I went to go see him the following
        day and that's when we went through all the contents of the warehouse,
        the fact that the government was now aware that there was a warehouse,
        which was unbeknownst to me, although I think Mr. Quintero knew about
        it.

               But in reality, we said this is our .one shot to get cooperation credit
        for what's inside the warehouse because we didn't believe th~ government
                                                   15
       knew what was inside. And they couldn't turn away that information. They
       couldn't discredit him, and they'd have to give him cooperation credit.

              But more importantly for Mr. Rodriguez and l's perspective is that
       they couldn't use it against him by increasing the weight in the drug
       quantity guidelines.

       Q    Now, on the 7th, which is the next day, when you e-mailed Ms.
       Maxwell the proffer --

       A      Correct.

&   at 51-52 (emphasis added). The Court takes judicial notice that February 6, 2018

was a Tuesday. The BOP visitation log for February 7, 2018, does not foreclose the

possibility that Mr. Seitles visited the defendant on February 6, 2018.

       In any event, the defendant is not entitled to a new suppression hearing based

on the BOP telephone records and visitation log. The- BOP telephone records and

visitation log are not "new evidence." At the time of the suppression hearing, the

defendant had personal knowledge of whether Mr. Seitles visited him at FDC or not.

The defendant could have impeached Mr. Seitles' testimony. Moreover, the defendant

could have obtained the telephone records and visitation log prior to the suppression

· hearing. 8 The defendant chose not to. The defendant's failure to obtain available

records does not warrant the reconsideration of the motion to suppress. The defendant

cannot now re-open the suppression hearing almost one year later based on evidence

that would have been available to him at the time of the suppression hearing.

       Additionally, the BOP telephone records and visitation log would not have

affected the outcome of the suppression hearing. Even assuming, arguendo, that Mr.


       8
       The Court notes that the defendant subpoenaed the BOP telephone records in
December 2018. See Order Granting Motion for Rule 17(c) Subpoena Duces Tecum
(DE# 238, 12/21/19).
                                                16
Seitles did not visit the defendant at FDC to obtain his consent, on February 7, 2018 at

11 :29 AM, Mr. Seitles still sent an email to the government stating, "Danny advised me

to tell you he gives his consent." See Email (DE# 301 at 13). Under the doctrine of

apparent authority, the government would have been entitled to rely on Mr. Seitles'
                                I                                        ,



representation that the defendant had given his consent. "Even if the third party lacks

actual authority to consent to the search, if an officer has an objectively reasonable,

good-faith belief that the consent is valid, there is no Fourth Amendment violation."

United States v. Zarabozo, 378 F. App'x 939, 941 (11th Cir. 2010) (citing United States

v. Brazel, 102 F.3d 1120, 1148 (11th Cir.1997)). In Zarabozo, the Eleventh Circuit:

        conclude[d that] the district court did not err in ruling the evidence taken
        from [the defendant]'s bedroom was admissible, because [the defendant]'s
        mother had apparent a1;1thority to consent to the search of his room that
        led FBI agents to the probable cause they used to obtain a warrant. [The
        defendant]'s mother told FBI agents she was the head of the house and
        that by living in her house, [the defendant] had agreed he would abide by
        her rules and let her be "in his business."

.~   Here, the government had an objectively reasonable, good-faith belief that it had the

defendant's consent to search the storage unit, based on the representat}on of the
                                         i
defendant's attorney. The defendant cannot now re-open the suppression hearing

almost one year later based on evidence that would not have changed the outcome of

the suppression hearing.

        c.     Government's Ability to Obtai.n Warrant

        Lastly, the defendant argues that the government could not have obtained a

:warrant because it would have been based on a lie - tying the defendant to the storage

.unit. Supplement (DE# 378 at 1). The defendant ignores the other evidence available to

the government at the time of the February 6 and 7, 2018 email exchange. On February

                                                17
 4, 2018, Ms. Mendez, through her attorney, disclosed to the government the address of

 the storage unit, the name of the person on the storage unit rental agreement and that

 Ms. Mendez believed the warehouse would still likely have drugs in it See Sealed

 Report and Recommendation (DE# 115 at 10, 8/2/18). In a debriefing, Ms. Mendez told

 Special Agent Giroux that she had been to the storage unit three times, each time with

 the defendant. See Beport and Recommendation (DE# 261 at 25, 1/30/19). The

 governmentalso had the Title Ill intercepted telephone calls where the defendant

 discussed the storage unit on approximately six occasions. The activity log does   ~ot


- "debunk" the government's narrative, as the defendant claims. The activity log merely

 shows that on September 26, 2017, no one accessed the storage unit, even though the

 defendant was heard on that date in Call # 1802 stating that he would go to the

 warehouse to pick up ten pages for a co-conspirator.

        For all these reasons, the defendant's Motion (DE# 365) is DENIED.

                                        CONCLUSION

        Based on the foregoing, it is

        ORDERED AND ADJUDGED .that the Motion to Compel[] Government to

 Release Exculpatory Evidence, That They've Admitted to Possessing (DE# 356, 5/8/19)

 is DENIED as moot. It is further

        ORDERED AND ADJUDGED that the Motion for Hearing on Discovery

 Violations: Pro Se Defendant is Unjust Caught In - (Endless Finger-Pointing) Between




                                               18
Defense Counsel and Government (DE# 365, 5/14/19) is DENIED.

      DONE AND ORDERED in Chambers at Miami, florida, this     _j_ day of
  <){Jµ ~     '2019.




Copies mailed by Chambers to:
Danny Angel Rodriguez
48128-004
Miami FDC
Federal Detention Center
Inmate Mail/Parcels
Post Office Box 019120
Miami, FL 33101




                                         19
